DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated May 31, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 – 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamaru et al. (EP 2 105 483 A1).

Kanamaru et al. disclose a pressure-sensitive adhesive sheet (Abstract) consisting a pressure-sensitive adhesive layer (Paragraph 0014), wherein the pressure-sensitive adhesive layer has a thickness of 1 µm to 50 µm (Paragraphs 0060), the pressure-sensitive adhesive layer includes carbon black particles in an amount of 30% or less by weight (Paragraph 0040), and the pressure-sensitive adhesive sheet satisfies any one of conditions (A) to (D): (A) the pressure-sensitive adhesive layer has the thickness of 15 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 10%; (B) the pressure-sensitive adhesive layer has the thickness of 25 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 3%; (C) the pressure-sensitive adhesive layer has the thickness of 35 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 1%; and (D) the pressure-sensitive adhesive layer has the thickness of 50 µm or less, and the pressure-sensitive adhesive sheet has a total light transmittance lower than 0.5% (Paragraphs 0020 and 0060) as in claims 21 – 25.  With respect to claim 26, a pressure-sensitive adhesive polymer contained in the pressure-sensitive adhesive layer is an acrylic polymer (Paragraph 0022).  Regarding claim 27, the pressure-sensitive adhesive layer includes a tackifier resin (Paragraphs 0053 – 0057, wherein the tackifier resin is defined in Applicant’s specification paragraph 0071).  For claim 28, a pressure-sensitive adhesive composition for forming the pressure-sensitive adhesive layer includes an isocyanate-based crosslinking agent and/or an epoxy-based crosslinking agent (Paragraph 0052).  In claim 29, the pressure-sensitive adhesive sheet exhibits a 180° peel strength of 10 N/25 mm or greater to a stainless steel sheet (Pag2 12, Table).  With regard to claim 30, the pressure-sensitive adhesive sheet is used for fixing a member in a mobile electronic device (Paragraphs 0013 and 0063).  Kanamaru et al. further disclose pressure-sensitive adhesive sheet with release liner comprising: the pressure-sensitive adhesive sheet according to claim 21; and a release liner protecting a surface of the pressure-sensitive adhesive layer (Figure 1B; Paragraphs 0018) as in claim 31.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 21 – 31 under JP 2017-057375 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP 2 105 483 A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
June 8, 2022